Title: To Thomas Jefferson from William H. Cabell, 19 September 1807
From: Cabell, William H.
To: Jefferson, Thomas


                                                
                            Sir
                     
                            Richmond September 19th. 1807
                        

                        I now forward to you two other letters from Major Newton, and have the Honor to be with the highest respect
                  Sir yr. ob: St.
                        
                            Wm: H: Cabell
                     
                        
                    